2014 UT App 295
_________________________________________________________

               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                    Plaintiff and Appellee,
                                v.
                   CLARENCE EARL BRADLEY,
                   Defendant and Appellant.

                    Memorandum Decision
                        No. 20130921-CA
                    Filed December 18, 2014


           Second District Court, Ogden Department
              The Honorable Michael D. DiReda
                        No. 121902783

           Samuel P. Newton, Attorney for Appellant

          Sean D. Reyes and Daniel W. Boyer, Attorneys
                          for Appellee

   JUDGE J. FREDERIC VOROS JR. authored this Memorandum
   Decision, in which JUDGES MICHELE M. CHRISTIANSEN and
                 KATE A. TOOMEY concurred.


VOROS, Judge:

¶1    Appellant Clarence Earl Bradley challenges his prison
sentence of one to fifteen years for possession of a controlled
substance with intent to distribute. He claims that his sentence
was excessive in that it “failed to account for the substandard
medical care [he] would receive in prison as well as his
advanced age.” We affirm.

¶2    At sentencing, the judge asked an officer representing
Adult Probation and Parole (AP&P) to address “what will
happen at the prison in terms of *Bradley’s+ care and the burden
                          State v. Bradley



that will be placed upon the Department of Corrections to make
sure that . . . his needs are being looked after.” The AP&P officer
then described the prison’s medical assessment at intake,
asserted that some prisoners with severe medical conditions “are
placed right into medical as part of their housing,” described the
prison’s medical program as “incredible,” and said that prison
officials “contract with the University of Utah” and “frequently
take people up there to have their care and testing things done.”
Neither Bradley’s counsel nor anyone else at sentencing
questioned or contradicted this assessment.

¶3     But on appeal, Bradley challenges the prison
representative’s assertions. He argues that the standard of
medical care in American prisons falls well below that of the
nonincarcerated population. He asserts that effective pain
management is often withheld, that prison medical practitioners
and facilities are substandard, and that prison life can be
especially degrading and difficult for the elderly who are sick.
He supports these criticisms with citations to scholarly literature
assessing prison medical care in the United States.1 But he cites
no record facts or any information specific to Utah.

¶4      Bradley’s claim fails because he did not preserve it in the
trial court. To preserve an issue for appeal, a party must present
it “to the trial court in such a way that the trial court has an
opportunity to rule on that issue.” 438 Main St. v. Easy Heat, Inc.,
2004 UT 72, ¶ 51, 99 P.3d 801 (citation and internal quotation
marks omitted). Bradley maintains that his counsel preserved
the claim by seeking probation “given Mr. Bradley’s current

1. See, e.g., Michael S. Vaughn & Linda G. Smith, Practicing Penal
Harm Medicine in the United States: Prisoners’ Voices from Jail, 16
Just. Q. 175, 217–19 (1999); Molly Fairchild James, Note, The
Sentencing of Elderly Criminals, 29 Am. Crim. L. Rev. 1025, 1026–
27 (1991).




20130921-CA                      2                2014 UT App 295
                          State v. Bradley



situation, especially his medical and health situation.” But an
assertion that Bradley needed medical attention would not have
brought to the trial court’s attention Bradley’s appellate claim—
that the AP&P officer inaccurately described the prison’s
medical services. On the contrary, the judge stated, “Well, if I
thought for a minute that I was imposing a sentence that would
leave Mr. Bradley without any sort of medical assistance or
services, I certainly wouldn’t do that.” No one at sentencing
gave the judge reason to think otherwise.

¶5      But even if Bradley had preserved his claim on appeal, the
trial court did not abuse its discretion in sentencing him to
prison. An appellate court will reverse a trial court’s sentencing
decision only when it is “clear that the actions of the *trial+ judge
were so inherently unfair as to constitute an abuse of discretion.”
State v. Killpack, 2008 UT 49, ¶ 18, 191 P.3d 17 (alteration in
original) (emphasis, citation, and internal quotation marks
omitted). Under this standard we reverse only if “no reasonable
[person] would take the view adopted by the trial court.” State v.
Maestas, 2012 UT 46, ¶ 36, 299 P.3d 892 (alteration in original)
(citation and internal quotation marks omitted).

¶6     Bradley’s extensive criminal history spans nearly six
decades, in the course of which he failed supervised release at
least twice—the very sentencing option he seeks here.
Furthermore, the AP&P officer’s uncontroverted testimony
asserted that the Department of Corrections would conduct a
medical assessment of Bradley upon intake, that he would
receive his prescribed medications, and that he would be housed
in accordance with his medical condition. Indeed, even if
Bradley had brought to the sentencing court’s attention the
scholarly literature he brings to ours, it would not alter our
conclusion; none of the national studies Bradley cites on appeal
speak directly to the current state of medical care in Utah
prisons. Given the facts available to the sentencing court, we
cannot conclude that “no reasonable *person+ would take the




20130921-CA                      3                2014 UT App 295
                         State v. Bradley



view adopted by the trial court.” See id. (alteration in original)
(citation and internal quotation marks omitted).

¶7    The trial court’s order is accordingly affirmed.




20130921-CA                     4               2014 UT App 295